The decisive question is: Was plaintiff's decedent, Peter Wagner, an employee within the meaning of the workmen's compensation act? The controlling decisions areOleksik v. City of Detroit, 268 Mich. 697, and Cody v. City ofNegaunee, 270 Mich. 336, both of which were controlled byVaivida v. City of Grand Rapids, 264 Mich. 204
(88 A.L.R. 707).
In affirming the award of the deputy commissioner allowing compensation in this case, the board on November 20, 1934, did not refer to the Oleksik Case, decided October 1st, so we assume it was not considered. The principle involved is identical, even though there is some little variance in the facts.
The decedent, then on the Ontonagon county relief roll, was notified by the county emergency welfare relief commission to report to the county road commission for work. He worked on the laying of a water main from the village water system to a nearby C. C. C. camp. The extension of the water main was authorized by the village with the understanding *Page 66 
that labor was to be furnished by the relief commission, and decedent was paid by the commission as he was receiving work relief under the terms of Act No. 201, Pub. Acts 1933.
There was no relation of employee and employer between plaintiff's decedent and any of the defendants.
The other questions raised by appellants need not be considered.
The award is vacated.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred.